                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                             )
  HARRY BARNETT,                             )
                                             )
           Plaintiff,
                                             )
                                                 No. 19 C 1368
                                             )
           v.                                )
                                                 Judge Virginia M. Kendall
                                             )
  MADIGAN et al,                             )
           Defendants.                       )
                                             )
                                             )
                                             )

                    MEMORANDUM OPINION AND ORDER

      Nearly a decade ago, Plaintiff Harry Barnett took it upon himself to begin

protesting what he considered illegal business practices at Budd Engineering. He did

so in the form of an “exposé” website and picketing outside of Budd Engineering’s

registered place of business—which just so happened to be the residence of Rita and

Burton Siegal, the corporation’s co-founders and corporate officers. After several

years of protest, the Siegals successfully obtained a civil stalking no contact order

against Barnett. With the instant Amended Complaint, Barnett seeks to challenge

the now expired protection order. Defendants have moved to dismissed on a litany of

grounds, but here the Court need only address the threshold jurisdictional concerns.

Barnett’s federal action is a thinly veiled attempt to relitigate state court proceedings.

This is plainly barred by the Rooker-Feldman doctrine and the Court is without




                                       Page 1 of 7
jurisdiction to hear his claims. Therefore, Defendants’ Motions are granted, and

Barnett’s Amended Complaint is dismissed without prejudice.



                                   BACKGROUND

         The Court accepts the Amended Complaint’s well-pleaded facts as true and

draws all reasonable inferences in Barnett’s favor. Hecker v. Deere & Co., 556 F.3d

575, 580 (7th Cir. 2009).

         Beginning in October 2010, Harry Barnett began protesting outside the home

of Rita and Burton Siegal, which also acted as the corporate headquarters of Budd

Engineering.      (Dkt. 9, ¶¶ 4-5).    Barnett’s protest lasted until approximately

September 2016, but in total occurred on just 75 days of that seven year span. (Id. at

¶ 9). The protest was focused on what Barnett considered to be Budd Engineering’s

“illegal” business practices and false claims made on Burton Siegal’s website. (Id. at

¶ 13).

         During his protests, Barnett claims to have been “accosted, verbally taunted,

physically attacked, injured, and challenged to multiple fights by Burton [Siegal].”

(Id. at ¶ 32). On one occasion, Barnett called the Skokie Police, who subsequently

charged Burton with disorderly conduct. (Id. at ¶ 37). In June 2013, Barnett obtained

an emergency protection order against the Burtons, which was later terminated after

a hearing. (Id. at ¶ 51). Then, in September 2016, the Burtons obtained a two-year

stalking no contact order against Barnett.           (Id. at ¶ 72).   Barnett appealed,

challenging the entry of the protective order along with the constitutionality of the



                                       Page 2 of 7
underlying statute. (Dkt. 16-1). The Illinois Appellate Court affirmed the Circuit

Court’s decision on August 3, 2018. (Id.). The Supreme Court of Illinois later denied

Barnett’s Petition for Leave to Appeal. Siegal v. Barnett, 111 N.E. 3d 947 (Ill. 2018).

      Barnett proceeded to file this federal action on February 25, 2019. (Dkt. 1).

His 38 page, 13 Count Amended Complaint brings claims against nine Defendants

including, former Attorney General of Illinois Lisa Madigan, former Governor Bruce

Rauner, Attorney General Kwame Raoul, Governor J.B. Pritzker, Cook County Chief

Judge Timothy Evans, Rita Siegal, Burton Siegal, Larry Siegal, and Cristofer Lord,

the Siegal’s attorney in the state court proceedings. Barnett’s Complaint makes

factual and legal challenges to the state court protection order proceedings and also

attempts to challenge the constitutionality of the civil stalking statute.

                                LEGAL STANDARD

      In reviewing a motion to dismiss pursuant to Rule 12(b)(1) for lack of subject-

matter jurisdiction, the plaintiff must carry his burden of establishing that

jurisdiction is proper. Ctr. for Dermatology & Skin Cancer, Ltd. v. Burwell, 770 F.3d

586, 588-89 (7th Cir. 2014). “Federal courts are courts of limited jurisdiction. They

possess only that power authorized by Constitution and statute, … which is not to be

expanded by judicial decree.” Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377

(1994). To determine whether jurisdiction exists, the court turns to the complaint

along with evidence outside of the pleadings. Apex Digital, Inc. v. Sears, Roebuck &

Co., 572 F.3d 440, 444 (7th Cir. 2009). A court lacking subject-matter jurisdiction




                                      Page 3 of 7
must dismiss the action without proceeding to the merits. Intec USA, LLC v. Engle,

467 F.3d 1038, 1041 (7th Cir. 2006).

                                     DISCUSSION

         Before addressing the merits, the Court must, as always, address the threshold

question of whether jurisdiction is proper in this Court.        The Rooker-Feldman

doctrine cautions that only the Supreme Court of the United States has the authority

to review state-court decisions. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983). Rooker-

Feldman denies federal district courts jurisdiction over “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection

of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005). “The doctrine applies not only to claims that were actually raised before

the state court, but also to claims that are inextricably intertwined with the state

court determinations.” Kelley v. Med-1 Solutions, LLC, 548 F.3d 600, 603 (7th Cir.

2008).     In short, the dispositive question under a Rooker-Feldman analysis is

“whether the federal plaintiff seeks the alteration of a state court’s judgment.”

Milchtein v. Chisholm, 880 F.3d 895, 897-98 (7th Cir. 2018).

         Applying Rooker-Feldman here does not require a parsing of the Amended

Complaint.       Rather, Barnett makes his intentions abundantly clear—he is

attempting to unsettle state court proceedings. “Barnett seeks of this Court to vacate

the stalking orders, compensatory damages, punitive damages, reimbursement of all



                                       Page 4 of 7
legal fees and expenses, and all other relief and damages this Court sees fit.” (Dkt.

9, ¶ 117). In avoidance of doubt, Barnett goes on to state this no less than thirteen

more times throughout the Amended Complaint. Even in response to Defendant

Lord’s Motion to Dismiss for lack of subject matter jurisdiction, Barnett claims he “is

due that the order is vacated, at a minimum, and if this Court sees fit, a new trial.

Barnett is asserting that the order must be vacated in its entirety, due to the

prejudice suffered by Barnett inherent in the Court’s reliance on the unconstitutional

language.” (Dkt. 52, pg. 6).

      Even the most generous interpretation of Barnett’s Complaint leaves no room

for dispute that he ultimately challenges and seeks to reverse the state court

proceedings, the entry of the protection order, and the constitutionality of the civil

stalking statute—each of which was addressed in state court. This obvious attempt

to attack a state court judgment is plainly barred by Rooker-Feldman. Each of

Barnett’s claims would require this Court to review issues already decided by the

Illinois state courts. The Court does not have any authority to undertake such a

review. Nora v. Residential Funding Co., LLC, 543 Fed.Appx. 601, 602 (7th Cir.

2013). Barnett’s explicit goal is to vacate the state court judgment against him;

however, that is precisely what Rooker-Feldman prohibits this Court from doing. See

Moore v. Wells Fargo Bank, N.A., 908 F.3d 1050, 1062 (7th Cir. 2018) (“To find in

favor of [plaintiff], we would be required to contradict directly the state court’s

decisions by finding that [defendant] was not entitled to the final judgment … This

we simply cannot do.”); Mains v. Citibank, N.A., 852 F.3d 669, 677 (7th Cir. 2017);



                                      Page 5 of 7
Carpenter v. PNC Bank, Nat. Ass’n, 633 F. App’x 346, 347–48 (7th Cir. 2016); Riddle

v. Deutsche Bank Nat. Tr. Co., 599 F. App’x 598, 600 (7th Cir. 2015) (holding that

plaintiff’s attempt to frame the injury as a deprivation of due process did not

overcome the ultimate attempt to undo the state court judgment); Calhoun v.

CitiMortgage, Inc., 580 F. App’x 484, 486 (7th Cir. 2014) (“To the extent that [plaintiff]

wants his loan to be modified or the foreclosure overturned, Rooker-Feldman bars his

claims because he is attacking the state foreclosure judgment.”); Crawford v.

Countrywide Home Loans, Inc., 647 F.3d 642, 646–47 (7th Cir. 2011). There simply

is “no way for the injury complained of by [Barnett] to be separated from [the] state

court judgment.” Sykes v. Cook Cty. Circuit Court Prob. Div., 837 F.3d 736, 742 (7th

Cir. 2016). Allowing Barnett’s claims to go forward would be nothing more than a

relitigation of settled state court matters. Milchtein, 880 F.3d at 897-98. Addressing

the merits of the Complaint would require either a detailed review of the Circuit

Court’s decision to enter the protective order or an assessment of the constitutionality

of the civil stalking statute.     Both were previously raised in the state court

proceedings and Barnett cannot use federal court as his second bite at the apple.

      In an attempt to avoid the Rooker-Feldman bar, Barnett argues that there is a

fraud exception to the doctrine. (Dkt. 49, pg. 6). This is patently not the case and

therefore does nothing to save his claims. See Bond v. Perley, 705 F. App’x 464, 465

(7th Cir. 2017), reh’g denied (Jan. 22, 2018) (citing Iqbal v. Patel, 780 F.3d 728, 729

(7th Cir. 2015)); Podemski v. U.S. Bank Nat’l Ass’n, 714 F. App’x 580, 581–82 (7th




                                       Page 6 of 7
Cir. 2017) (“[W]e explained then that the Rooker Feldman doctrine does not have a

fraud exception.”).

      Any remedy available to Barnett lies in the Illinois courts or potentially the

Supreme Court of the United States. Barnett’s frustration with the state court

system and its actors does not change that.        Consequently, the Court grants

Defendants’ Motions to Dismiss all claims in Barnett’s Amended Complaint without

prejudice. See Lennon v. City of Carmel, Indiana, 865 F.3d 503, 509 (7th Cir. 2017)

(stating that a dismissal on jurisdictional grounds must be without prejudice).

                                  CONCLUSION

      For the reasons detailed within, Defendants’ Motions to Dismiss are granted.

(Dkts. 15, 32, 45). The Court lacks jurisdiction over the matter under the Rooker-

Feldman doctrine and Plaintiff’s Amended Complaint is dismissed without prejudice.




                                       ____________________________________
                                       Virginia M. Kendall
                                       United States District Judge
Date: September 24, 2019




                                     Page 7 of 7
